DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-11, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,570,320 to Izadi.
With regard to claim 1, Izadi discloses method of creating a video game by a computer system based on a game image input by a user (e.g., see column 3, lines 21-34, “modeled real-world objects can be included in a gaming…environment”), the method comprising: receiving, by a user interface of the computer system, the game image (e.g., see Fig. 1, image of cat 108, taken by user 100 with camera 102), the game image previously unknown to the computer system and containing a plurality of object images (e.g., see Fig. 1, objects 106 and 108), each object image corresponding to a game element of the video game, each game element associated with at least one property (e.g., see at least column 2, lines 32-48 and column 4, column 25-46); associating automatically each object image with a respective game element that corresponds thereto by identifying automatically (e.g., see at least column 11, lines 37-53, automatically associating a cat with a cat sound), in the game image, each object image; generating automatically a program of instructions executable by the computer system, the program of instructions defining positioning of game elements in the video game according to the at least one property associated with the game elements (e.g., see at least column 11, lines 37-53, automatically associating a cat with a cat sound); and executing the program of instructions to 
[claim 4] wherein the method further comprises: before the associating, receiving from the user, via the user interface, a customization of the at least one property; and the associating comprises associating the game element with the at least one customized property, wherein the program of instructions is generated according to the customized at least one property (e.g., see at least column 11, lines 37-53, automatically associating a cat with a cat sound);
[claim 5] wherein at least one of the game elements comprises an avatar configured to be controlled by the user during the playing of the video game (e.g., see column 4, lines 28-32, “user interacts with virtual objects in the interactive application” wherein the “user” is the avatar in a gaming environment);
[claim 6] wherein at least one of game elements comprises an obstacle configured to be movable by the computer system during a playing of the video game in response to an input of the user during the playing of the video game that controls a first game element (e.g., see at least column 4, lines 25-46); 
[claim 8] wherein the object image of the plurality of object images comprises a shape; and the associating comprises associating the first object image with a respective game element according to the shape (e.g., see column 9, lines 3-21, “particular features in the generated models or comparing parts of the model to stored templates…approximate shape of a television” this is based on the shape of the object);
claim 9] wherein the at least one property of the game element comprises an attribute that controls a behavior of the game element during the playing of the video game (e.g., see at least column 11, lines 37-53, automatically associating a cat with a cat sound);
[claim 10] wherein the method further comprises: receiving from the user a game configuration for the video game before the generating of the program of instructions, wherein the game configuration corresponds to a game objective during a playing of the video game, and the at least one property of the game element comprises an attribute that controls a behavior of the game element during a playing of the video game, wherein the behavior automatically controls the game element during the playing of the video game according to the game objective (e.g., see at least column 11, lines 37-53, automatically associating a cat with a cat sound after the user takes a image of the cat);
[claim 11] controlling the positioning of a first game element of the plurality of game elements in the video game based on input received from the user during the playing of the video game, wherein the generating of the program of instructions comprises instruction defining a behavior during the playing of the video game of a second game element of the plurality of game elements, wherein the behavior is based on the positioning of the first game element (e.g., see column 4, lines 25-46, ball hits wall or furniture);
[claim 13] further comprising, before the receiving, reporting to the user the plurality of object images and the game elements they represent, wherein the game elements are stored by the computer system prior to the reporting (e.g., see column 3, final paragraph, “set-up phase”).
[claim 17] wherein the game image input by the user is free of a grid (this appears to be a negative limitation claim, Izadi discusses using and not using a grid, see column 5, line 45 to column 6, line 8); and
claim 18] a computer system comprising a video game engine configured to perform the method of claim 1 (e.g., see Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Izadi in view of U.S. Patent No. 7,597,622 to Takase.
With regard to claims 2 and 3, Izadi discloses all of the recited features but is silent regarding prompting the user to enter a game configuration for the video game before the generating of the program of instructions. 
In a related field of endeavor, Takase teaches prompting the user to enter a game configuration for the video game before the generating of the program of instructions (e.g., see Fig. 7 and corresponding disclosure in column 4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Izadi with the user game configuration selection taught by Takase in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, allowing a user to enter a game configuration provides the user with the ability to play a preferred game that is more enjoyable for the user.  
Allowable Subject Matter
Claims 7, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,061,532 to Bell discloses incorporating a user image in a game (e.g., see Fig. 2).
U.S. Patent No. 6,130,677 to Kunz discloses incorporating object images into an interactive computer program (e.g., see Fig. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715